Case: 4:20-cv-00317-SEP Doc. #: 433 Filed: 08/07/20 Page: 1 of 2 PageID #: 66657




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

FEDERAL TRADE COMMISSION,                          )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )           Case No. 4:20-cv-00317-SEP
                                                   )
PEABODY ENERGY CORPORATION                         )
                                                   )
and                                                )
                                                   )
ARCH COAL, INC.,                                   )
                                                   )
       Defendants.                                 )

                                               ORDER

       This matter is before the Court on Plaintiff’s Evidentiary Brief Pursuant to the Court’s

Order Dated July 27, 2020. Doc. [414]. The Court has considered Plaintiff’s arguments and the

arguments in Defendants’ Response to the FTC’s Evidentiary Brief Pursuant to the Court’s

Order Dated July 27, 2020. Doc. [420]. Consistent with the Court’s oral ruling at the

preliminary injunction hearing, Defendants’ arguments based on Dr. Israel’s interpretation of

Plaintiff’s exhibit PX0018 will be admitted.

       As noted at the preliminary injunction hearing, Plaintiff had notice of both the data cited

and Dr. Israel’s allegedly novel interpretation thereof before he testified to that effect at the

hearing. See PX0018 (dated Dec. 20, 2019); DX3019 at 133:9-17. The Federal Rules require

experts to make supplemental disclosures “in a timely manner,” Fed. R. Civ. P. 26(e)(1)(A),

when “the additional or corrective information has not otherwise been made known to the other

parties during the discovery process.” Id. Given the compressed timelines on which the experts

in this case have had to operate, and the fact that the information had “otherwise been made
Case: 4:20-cv-00317-SEP Doc. #: 433 Filed: 08/07/20 Page: 2 of 2 PageID #: 66658




known to [Plaintiff] during the discovery process,” the Rules do not preclude consideration of

Dr. Israel’s opinions as cited in paragraphs 40, 213, 215, and 216 of Defendants’ Proposed

Findings of Fact and Conclusions of Law (Doc. [404]).

       Plaintiff also challenges the credibility of statements made by Defendants and their

agents. Doc. [414] at 7-8. The Court will take both parties’ arguments under advisement, but as

Plaintiff does not ask for exclusion of those statements, the Court offers no ruling as to their

admissibility. The Court does reiterate its commitment, given the relaxed evidentiary standards

applicable to this preliminary injunction proceeding, to giving all evidence the weight it deserves

based upon indicia of reliability and the parties’ arguments.

       IT IS SO ORDERED.

Dated this 8th day of August, 2020.




                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE
